Order of the Supreme Court, New York County (Gomez, J.), entered October 2, 1981, which denied the motion of plaintiff husband for a protective order is reversed, on the law, and the protective order is granted vacating the interrogatories in toto without prejudice to the service of new interrogatories relevant to the validity of the separation agreement, without costs. Plaintiff commenced an action for a conversion divorce based upon a separation agreement dated October 14, 1976, and filed on December *78016,1980. In her answer and counterclaim, the wife alleged that the agreement in question was procured by duress and coercion, that she was not represented by counsel, and that its terms were so onerous, unfair and burdensome as to render the entire separation agreement unjust, inequitable and unconscionable. Accordingly, plaintiff’s interrogatories should be limited and relevant to the validity of the separation agreement and should not simply consist of a set of form questions, some of which are entirely unrelated to this issue. In that regard, once the discovery, limited as stated above to the issue of validity of the separation agreement has been concluded, a motion to sever the validity issue and try it in advance of reaching other issues may well be appropriate in the interest of judicial economy. Further discovery may be warranted as to other issues raised by the parties once the validity of the agreement has been resolved. Concur — Sandler, J. P., Ross, Markewich, Silverman and Milonas, JJ.